Citation Nr: 0113857	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-14 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for persistent anemia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision of the St. Petersburg, Florida, Regional Office 
(RO).

In a statement dated in March 2001, the representative 
asserted that service connection is warranted for diabetes 
mellitus, and that the veteran's kidney disorder and anemia 
are secondary to the diabetes mellitus.  The RO has not had 
an opportunity to act upon these claims.  Therefore, these 
claims are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  As the result of complications from coronary artery 
bypass graft surgery in December 1997 at a VA Medical Center, 
the veteran suffered a right above-the-knee amputation and a 
sternal wound infection identified as a methicillin-resistant 
Staphylococcus aureus infection.

2.  The medical evidence reflects that it is likely that the 
persistent anemia which the veteran developed following the 
December 1997 surgery is due to the veteran's chronic renal 
failure rather than to the sternal wound infection.


CONCLUSION OF LAW

Persistent anemia was not incurred as the result of VA 
hospital care, medical and/or surgical treatment, or 
examination.  38 U.S.C.A. § 1151 (West 1991) (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the veteran's entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for persistent anemia, 
the Board observes that the VA has secured or attempted to 
secure all relevant VA and private medical records to the 
extent possible.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The 
veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim.  A medical 
opinion has been obtained.  The resulting written report has 
been incorporated into the claims file.  Any duty imposed by 
VCAA, including the duty to assist and to provide 
notification, has been met.  

In his August 1998 claim for compensation under 38 U.S.C.A. 
§ 1151, the veteran advanced that he incurred a chronic blood 
disorder precipitated by the complications associated with 
his December 1997 coronary artery bypass surgery performed at 
the Tampa, Florida, VA Medical Center.  The provisions of 38 
U.S.C.A. § 1151 direct, in pertinent part, that:

(a)  Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and -

(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examina-tion 
furnished the veteran under any law 
adminis-tered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was - 

(A) carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance 
of fault on the part of the 
Department in furnishing the 
hospital care, medical or 
surgical treatment, or 
examination; or 

(B) an event not reasonably 
foreseeable.

VA medical records reflect that the veteran underwent a 
December 1997 coronary artery bypass graft procedure at the 
Tampa, Florida, VA Medical Center.  The surgery was 
complicated by intraoperative right lower extremity ischemia 
secondary to an intra-aortic balloon pump necessitating a 
subsequent right above-the-knee amputation; post-operative 
pericardial tamponade necessitating repeated sternotomy and 
thrombectomy; and a sternal wound infection necessitating a 
six week-long course of intravenous antibiotics.  In January 
1998 the veteran was noted to be anemic.  It was reported 
that comparison to baseline studies prior to coronary artery 
bypass graft procedure showed that the veteran's hemoglobin 
was persistently low.  Based upon laboratory studies it was 
felt that the anemia was not due to iron deficiency but 
rather was due to chronic disease.  In February 1998 the 
veteran's medications were reported to include vancomycin.  

VA hospital records reflect that the veteran was admitted 
with anemia secondary to congestive heart failure and 
hypertension on February 23, 1998.  The veteran was given a 
hemoccult screen to determine whether he was losing blood 
through his gastrointestinal tract or was "just anemic 
status post multiple surgeries."  The veteran was diagnosed 
with congestive heart failure secondary to anemia.  

VA hospital records reflect that the veteran was admitted in 
June 1998 for prosthesis training.  The hospital summary 
report reflects that the veteran's problems included 
recurrent renal failure secondary to high blood pressure, 
diabetes and complicated coronary artery bypass graft, as 
well as anemia.

In an August 1998 written statement, the veteran asserted 
that his December 1997 VA coronary artery bypass graft 
surgery caused a right leg arterial rupture which, in turn, 
precipitated the onset of both a blood infection and an 
associated blood disease.

A September 1998 VA hospital summary states that the veteran 
had a history of anemia of chronic disease.  The veteran was 
admitted for transfusion because hemoglobin was noted to be 
8.7.  He was diagnosed with symptomatic anemia.  An October 
1998 VA cardiology treatment record notes that the veteran 
had anemia secondary to chronic renal insufficiency.  A 
December 1998 VA laboratory study revealed normochromic 
normocytic anemia consistent with anemia of chronic disease.

A March 1999 VA gastroenterological evaluation identified no 
active gastrointestinal blood loss.  The VA physician opined 
that the veteran's anemia was possibly secondary to renal 
insufficiency.  

In June 1999 a VA physician reviewed the veteran's claims 
file, "looking at infectious disease issues."  The VA 
physician concluded that it was unlikely that the veteran's 
anemia was due to the methicillin-resistant Staphylococcus 
aureus infection associated with his December 1997 surgical 
procedure as the infection had been successfully resolved 
with antibiotic therapy over a year prior to the evaluation 
while the anemia persisted.  The doctor opined that the 
veteran had other causative reasons for his anemia including 
chronic renal failure.

In his July 1999 notice of disagreement, the veteran advanced 
the June 1999 VA evaluation findings were inaccurate as he 
had not been seen on the date of the evaluation.

An August 1999 VA treatment record notes that the veteran was 
diagnosed with chronic persistent anemia and questionable 
marrow insufficiency.  An August 1999 VA hematology 
evaluation states that a December 1998 bone marrow biopsy 
revealed findings consistent with anemia of chronic disease.  

An undated "Drugdex Drug Evaluation" indicates that an 
individual being treated for a methicillin-resistant 
Staphylococcus aureus infection with vancomycin developed 
thrombocytopenia and exhibited microcytic anemia on a 
peripheral blood smear.

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  Initially, the 
Board notes that the veteran is currently receiving 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
right above-the-knee amputation residuals, sternal 
osteomyelitis, and a mood disorder secondary to his December 
1997 VA coronary artery bypass graft procedure.  The record 
establishes that the veteran has been repeatedly diagnosed 
with persistent anemia of chronic disease.  An October 1998 
VA cardiology treatment record attributes the veteran's 
anemia to chronic renal insufficiency.  The VA physician who 
reviewed the records in this case in June 1999 expressly 
states that the veteran's anemia was probably not associated 
with his prior methicillin-resistant Staphylococcus aureus 
infection given that the disorder persisted following 
clinical resolution of the infection.  The VA physician 
opined that the veteran's anemia was possibly related to 
chronic renal failure.  The veteran contends that the VA 
physician's determinations were inaccurate to the extent that 
they were not based on a contemporaneous physical evaluation.  
A contemporaneous physical examination is not required for 
the validity of a physician's opinion as to the etiology of a 
disorder.  As the VA physician expressly based his 
conclusions upon his review of the claims file, the Board 
finds that the veteran's allegations as to the validity of 
the evaluation to be unpersuasive.

The veteran advances on appeal that his persistent anemia was 
precipitated by either the methicillin-resistant 
Staphylococcus aureus infection associated with his December 
1997 VA surgical procedure or the vancomycin used to treat 
the infection.  In support of his assertion, the veteran 
submitted a medical text which states that a patient given 
vancomycin for a methicillin-resistant Staphylococcus aureus 
infection had developed thrombocytopenia and exhibited 
microcytic anemia.  The medical text neither conveys any 
specific findings as to the veteran nor advances any evidence 
to refute the clinical observations of record as to the 
etiology of the veteran's anemia.  The record contains no 
competent medical evidence establishing that the veteran's 
persistent anemia of chronic disease is etiologically related 
to either the veteran's methicillin-resistant Staphylococcus 
aureus infection; the antibiotics used to treat the 
infection; or VA hospital care, medical or surgical 
treatment, or examination.  The Court has held that a lay 
witness is generally not capable of offering evidence 
involving medical knowledge such as the causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In the absence of any objective evidence 
establishing that the veteran's persistent anemia of chronic 
disease was caused by hospital care, medical or surgical 
treatment, or examination furnished by the VA, the Board 
concludes that compensation under the provisions of 
38 U.S.C.A. § 1151 for anemia is not warranted.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
persistent anemia is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

